ON REHEARING.
RICE, C. J.
It was alleged in the complaint that the contract relied upon was executed on October 10, 1917, which was some time prior to the publication of notice for the sale of the bonds. The date of the execution of the contract was admitted in the original answer. Thereafter, the answer was amended and copy of the contract attached to the amended answer which shows the date of the contract as December 1, 1917, being the date upon which the bids were opened and the bid of the Hanchett Bond Company accepted. The record shows that the contract was approved and dts execution ordered by the highway district board on December 8, 1917. We think the amendment nullified the admission contained in the original answer, and that the finding that the contract was executed on October 10, 1917, is not supported by the evidence.
The only remaining question necessary to consider is whether or not the contract is illegal, in that according to its terms but $25,000 was to be paid in cash, the remaining portion of the purchase price to be represented by interest bearing certificates issued by the Hanchett Bond Company, and if so whether such illegality prevents recovery by respondent. C. S,, see. 1554, does not authorize the sale of highway district bonds for anything but cash. In this regard the contract was illegal, and the Hanchett Bond Company was charged with knowledge of the law, as well as the commissioners of the district. Respondent in this *382action, however, in seeking to enforce only one provision of the contract, which is as follows:
“The said party of the second part further tenders its certified check for $2,000, the same to be retained by said party of the first part as evidence of good faith. If the bonds are duly approved by either of the attorneys hereinbefore mentioned the said check is to apply upon the purchase price of the bonds, and if the proceedings fail to receive the attorneys’ approval, the- said $2,000 is to be returned promptly to the said party of the second part.”
The provision in the contract quoted is separable from the remainder of the contract, and may be enforced without necessity of reliance upon any illegal portion thereof.
The former judgment is affirmed.
Budge, McCarthy, Dunn and Lee, JJ., concur.